Citation Nr: 1112383	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed hernia disorder.  



REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1956 to February 1959.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO.  

During the course of his appeal, the Veteran requested a videoconference hearing before the Board.  In October 2010, he received notice that a hearing was scheduled for November 2010; however he failed to appear.  

The hearing notice was not returned as undeliverable, and no further communication was received from the Veteran or his representative regarding the hearing request or his failure to appear.  Thus, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704 (2010).  



FINDINGS OF FACT

1.The Veteran is not shown to have manifested by complaints or findings of a hernia disorder in service or for many years thereafter.    

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a hernia disorder since service.  

3.  A sliding  hiatal hernia was initially noted on a clinical basis in February 1979, but is not shown to have had its clinical onset in service or to have been causally linked to an event or incident of the Veteran's active service.  



CONCLUSION OF LAW

The Veteran's disability manifested by a sliding  hiatal hernia is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2008 and August 2008 letters, and the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in January 2009.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board's analysis will focus specifically the evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that he developed a hernia disorder during his period of active service.  He filed his current claim of service connection for a hernia disorder in March 2008.  

Significantly, the service treatment records are negative for complaints or findings of  a hernia disorder to include a hiatal hernia.    

Moreover, after service, a sliding-type hiatal hernia was first noted in 1979, many years after the Veteran's period of active service.  This is strong evidence against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The submitted private treatment records, dated in February and March 1979, showed that findings of a small sliding hiatal hernia with minimal reflux had been noted on a GI study.   It was noted at that time that he had a past history of duodenal ulcer disease that had become symptomatic about three weeks earlier.  

Thus, on this record, there is no medical evidence would serve to link the development of a hernia disorder or hiatal hernia to an event or incident of the Veteran's period of active service.   

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran is certainly competent to describe his symptoms and can attest to factual matters of which he had first-hand knowledge, including the nature of his in-service injuries and the presence of symptomatology such as pain thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, as a lay person, the Veteran here is not shown to be competent to offer an opinion concerning medical questions presented in this case.  

Moreover, to the extent that the Veteran has provided only limited and nonspecific lay assertion referable to a claimed hernia disorder or hiatal hernia, the Board finds that the lay assertions are of little or no probative value in deciding this appeal.  

In a statement received in May 1997, the Veteran reported having treatment for stomach pain and burning related to a peptic ulcer in service and shortly thereafter.  
However, since that time, he has not provided credible lay evidence to support his claim of service connection for a hernia disorder.  

The Board finds that no VA examination is necessary in order to make a decision on this claim because credible lay statements sufficient to establish a continuity of symptomatology or treatment since service have not been presented.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, on this record, the Board finds that the preponderance of the evidence is against the claim of service connection for a claimed hernia disorder.  See Gilbert, 1 Vet. App. at 55. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.  



ORDER

Service connection for a claimed hernia disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


